


Exhibit 10.1




STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (the “Agreement”), is made as of this 8th day of
November, 2018 between MedCareers Group Inc., a Nevada corporation having its
principle place of business at 758 E Bethel School Road, Coppell, Texas 75019
(“MCGI” or the “Buyer”), Timothy Armes CEO of MCGI, in his capacity as
shareholder and residing at 3170 Getwell Lane, Olive Branch Mississippi, 38654
(“TA”), The 4 Less Corp. (formerly Vegas Suspension & Offroad, Inc.), a Nevada
Corporation, whose principal place of business is located at 4580 N Rancho Drive
Suite 130, Las Vegas, Nevada 89130, USA, (“4LESS”) Christopher Davenport (“CD”),
in his capacity as shareholder of 4LESS and residing at 4905 Ghost Dance Circle,
Las Vegas, Nevada 89149 and Sergio Salzano (“SS”), in his capacity as
shareholder of 4LESS and residing at 4935 Buckhorn Butte Ct., Las Vegas, Nevada
89149 (CD and SS referred to herein as Seller(s) (MCGI, TA, 4LESS, CD and SS
referred to herein as Parties or Party).




W I T N E S S E T H:




WHEREAS, the Parties previously entered into an LOI dated June 14, 2018, for the
purchase by MCGI of all of the outstanding shares of 4LESS, which shares are
held respectively by CD and SS, in exchange for shares of MCGI;




WHEREAS pursuant to the terms of the LOI, MCGI has made the Cash Payment (as
defined in the LOI) to 4LESS, the receipt of which is hereby acknowledged by
4LESS;




WHEREAS, MCGI wishes to purchase and acquire all of the issued and outstanding
shares of capital stock of 4LESS from CD and SS, and whereas CD and SS wish to
sell same to MCGI, all for the consideration and upon the terms and subject to
the conditions hereinafter set forth;




WHEREAS each of MCGI, TA, CD and SS has the authority to execute this agreement
and  fullfil each of its respective obligations and undertakings herein;




NOW, THEREFORE, the Parties hereto, in consideration of the mutual promises and
other consideration set forth below, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, do represent, warrant,
covenant and agree as follows:







SECTION 1




DEFINITIONS




1.01.     “Affiliate” means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through ownership of voting securities or by
contract or otherwise.




1.02.     “Buyer Indemnified Parties” shall have the meaning set forth in
Section 7.02(a).




--------------------------------------------------------------------------------




1.03.     “Claim” shall mean any and all administrative, regulatory or judicial
actions, suits, arbitrations, orders, claims, Liens, notices, notices of
violations, investigations, complaints, requests for information, proceedings,
or other communication (written or oral), whether criminal or civil.




1.04.     “Closing” and “Closing Date” shall have the respective meanings
assigned to them in Section 4.01 hereof.




1.05.      “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States and Canada, any foreign country or any domestic or foreign
state, county, city or other political subdivision, and shall include, without
limitation, the Securities and Exchange Commission, and the various federal,
state and foreign securities regulators and taxation authorities.




1.06.     “Indebtedness” of any Person means all obligations of such Person (i)
for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of the
Business), (iv) under capital leases and (v) in the nature of guarantees of the
obligations described in clauses (i) through (iv) above of any other Person.




1.07.     “Indemnified Party” shall have the meaning set forth in Section
7.02(c).




1.08.     “Indemnifying Party” shall have the meaning set forth in Section
7.02(c).




1.09.     “Knowledge” means the actual knowledge of a Person with respect to any
fact, event or condition, as well as the knowledge that such party reasonably
would be expected to have acquired in the ordinary course of business and the
prudent management of its own affairs.  Such definition shall include any form
of such term, such as knows, known, etc., whether or not capitalized, as used in
this Agreement with respect to a party’s awareness of the presence or absence of
a fact, event or condition.




1.10.     “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law in the United States, any country,
foreign country or any domestic or foreign state, province, county, city or
other political subdivision or of any Governmental or Regulatory Authority.




1.11.     “Liability” or “Liabilities” means all Indebtedness, obligations and
other liabilities (or contingencies that have not yet become liabilities) of a
Person (whether absolute, accrued, contingent (or based upon any contingency),
fixed or otherwise, or whether due or to become due).




1.12.     “License” means any license, permit, certificate of authority,
authorization, approvals, registration, franchise and similar consent granted or
issued by any Governmental or Regulatory Authority.




1.13.     “Liens” means claims, pledges, security interests, mortgages,
conditional sales agreement, liens, charges, restrictions, consignments or
conditional sales agreements, or other encumbrances of whatever nature, whether
created by statute, Contract, process of law or otherwise, and whether or not
recorded or otherwise perfected.




1.14.     “Loss” means any and all damages, fines, fees, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
without limitation, interest, reasonable expenses of




- 1 -

--------------------------------------------------------------------------------




investigation, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment (such fees and expenses to
include without limitation, all fees and expenses, including, without
limitation, fees and expenses of attorneys, when and as incurred in connection
with (i) the investigation or defense of any Third Party Claims, or (ii)
asserting or disputing any rights under this Agreement against any Party hereto
or otherwise).




1.15.     “Material Adverse Effect” means any change or effect of any event or
circumstance which, individually or when taken together with all other changes,
effects, events or circumstances, is or could reasonably be expected to be,
materially adverse to the assets, financial condition, business or results of
operation of a Person; excluding, however, any adverse effect due to changes,
after the date of this Agreement, in conditions affecting the economy generally
or the general market addressed by such Person’s products and/or services.




1.16.     “Person” means any natural person, corporation, general or limited
partnership, limited liability company or partnership, proprietorship, other
business organization, estate, trust, union, association or Governmental or
Regulatory Authority.




1.17.     “Purchase Price” shall have the meaning set forth in Section 3.01.




1.18.     “Seller Indemnified Parties” shall have the meaning set forth in
Section 7.02(b).




1.19.     “Tax” or “Taxes” means any and all federal, state, local or foreign
taxes, fees, levies, duties, tariffs, imposts and other governmental charges of
any nature (together with any interest, penalties and additions to tax)
including, without limitation, taxes or other charges on, or with respect to,
income, gross receipts, property, sales, use, capital or net worth.




1.20.     “Tax Return” means any return, report or statement (including any
information return) required to be filed for purposes of a particular Tax.




1.21.     “Third Party” shall mean any Person who is not a party to this
Agreement, nor is an Affiliate of any Party to this Agreement.




1.22.     “Third Party Claim” shall mean a Claim asserted by a Third Party.







SECTION 2




PURCHASE OF STOCK OF 4LESS




Section 2.01.     Purchase of Shares of 4LESS.  At the Closing, CD and SS will
sell, convey, transfer and deliver to Buyer, and Buyer will purchase from CD and
SS, for the consideration hereinafter set forth, an aggregate of 51,000
(fifty-one thousand) common shares of 4LESS representing all of the issued and
outstanding shares of capital stock of 4LESS as of the Closing Date,
(collectively, the “4LESS Shares”), of which 45,900  (forty-nine thousand
shares) are held by CD (“CD Shares”) and 5,100 (five thousand one hundred)
shares are held by SS (“SS Shares”). All 4LESS Shares shall be transferred or
otherwise conveyed by CD and SS respectively to Buyer free and clear of all
Liabilities, obligations, Liens, Claims (including Third Party Claims).




- 2 -

--------------------------------------------------------------------------------




SECTION 3




PURCHASE PRICE




3.01.     Amount and Payment of the Purchase Price.  In consideration for the
4LESS Shares, Buyer shall issue the following to CD and SS respectively (the
“Purchase Price”) on the Closing Date:




(i) To CD:




 

(a)

17,100 (seventeen thousand and one hundred) shares of its Series B Preferred
Stock;

 

 

 

 

(b)

6,075 (six thousand and seventy-five) shares of its Series C Preferred Stock;
and

 

 

 

 

(c)

675 (six hundred and seventy-five) shares of its Series D Preferred Stock
(3.01(i)(a), (b) and (c) collectively referred to as “CD Shares”).




(ii) To SS:




 

(a)

1,900 (one thousand and nine hundred) shares of its Series B Preferred Stock;

 

 

 

 

(b)

675 (six hundred and seventy-five) shares of its Series C Preferred Stock; and

 

 

 

 

(c)

75 (seventy-five) shares of its Series D Preferred Stock (3.01(ii)(a), (b) and
(c) collectively referred to as “CD Shares”).




3.02.     Employees.  The Closing shall not impact the employment of any
employee of 4LESS and the employees of 4LESS shall remain employed with 4LESS
following the Closing Date, upon such terms and conditions as are in effect
immediately prior to the Closing Date. Nothing in this Section 3.02 shall be
deemed to be a contract for the benefit of any employee.







SECTION 4




CLOSING




4.01.     Closing.  The closing of the purchase and sale of the 4LESS Shares
(the “Closing”) shall occur as soon as practicable following the execution of
this Agreement but in any event no later than 45 days following such execution
(the “Closing Date”).   




4.02.     Deliveries of Sellers.  The Sellers, as applicable, shall deliver or
cause to be delivered to the Buyer at the Closing:




(a)        A copy of resolutions, duly adopted by the Board of Directors and the
stockholders of 4LESS, authorizing the transactions contemplated hereby;




(b)        Such certificates issued by the appropriate Governmental or
Regulatory Authority as required to evidence the legal existence and good
standing of 4LESS;




- 3 -

--------------------------------------------------------------------------------




(c)        CD shall deliver or cause to be delivered to Buyer the following with
respect to the CD Shares:




 

(i)

Certificates representing CD Shares issued to Buyer; and

 

 

 

 

(ii)

Any other approvals or consents required with respect to the transfer of the CD
  Shares to Buyer; and




(d)        SS shall deliver or cause to be delivered to Buyer the following with
respect to the SS Shares:




 

(i)

Certificates representing the SS Shares issued to Buyer; and

 

 

 

 

(ii)

Any other approvals or consents required with respect to the transfer of the SS
Shares to Buyer; and




(e)        Such other closing documents and instruments as Buyer reasonably may
require.




4.03.     Deliveries of Buyer.  Buyer shall deliver or cause to be delivered to
Sellers at the Closing:




(a)        Certificates representing the Purchase Price to be issued pursuant to
Section 3.01 hereinabove;




(b)        A copy of the resolutions of Buyer’s Board of Directors approving the
transactions contemplated hereby; and




(c)        Proof of cancellation by TA of 60,000,000 (sixty million) shares of
MCGI’s Common Stock held by him (“TA Shares”), in exchange for 120 (one hundred
and twenty) shares of MCGI’s Series D Preferred Stock.




4.04.     Conditions to the Buyer’s Obligations.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
will be subject to the satisfaction (or waiver by the Buyer, in whole or in
part, in writing) of the following conditions as of the time of the Closing:




(a)        Each representation and warranty set forth in Section 5 will be true
and correct in all material respects at and as of the time of the Closing as
though then made, except for changes expressly required by this Agreement and
except for any representation or warranty that expressly relates to a specific
prior date;




(b)        Each of the Sellers will have performed and complied in all material
respects with all of the covenants and agreements (considered collectively), and
each of the covenants and agreements (considered individually), required to be
performed by each of the Sellers under this Agreement or any other agreements,
documents and instruments to be entered into by the Sellers in connection with
the transactions contemplated hereby at or prior to the Closing;




(c)        There shall be no proceeding commenced or threatened against 4Less or
either of the Sellers involving this Agreement or the transactions contemplated
herein or any judgment, decree, injunction or order which prohibits the
consummation of the transactions contemplated by this Agreement;




- 4 -

--------------------------------------------------------------------------------




(d)        The Sellers shall have delivered their respective 4LESS Shares to the
Buyer, free and clear of all Liabilities, obligations, Liens, Claims (including
Third Party Claims, whether private, governmental or otherwise) and
encumbrances, excepting only Assumed Liabilities;




(e)        There shall have been no material adverse change in the condition
(financial or otherwise), results of operations, properties, assets, or
Liabilities of 4Less;




(f)        Buyer shall have: (i) obtained stockholder approval for the
consummation of the transaction set forth herein; and (ii) obtained any and all
other requisite approvals for the consummation of the transaction set forth
herein (iii) made all necessary filings with the SEC;




(g)        Seller shall have delivered to the Buyer the items set forth in
Section 4.02; and




(h)        Following Closing and within the prescribed deadline, the Buyer
undertakes to make all necessary filings with the SEC and to complete pro forma
consolidated financial statements in accordance with the Exchange Act, and the
rules and regulations promulgated thereunder, and the report of independent
auditors with respect to such financial statements shall be completed and
submitted.




4.05.     Conditions to the Seller’s Obligations.  The obligation of the Seller
to consummate the transactions to be performed by it in connection with the
Closing is subject to the satisfaction (or waiver by MCGI in writing) of the
following conditions as of the Closing Date:




(a)        Each of the representations and warranties set forth in Section 6 is
true and correct in all material respects at and as of the time of the Closing,
except for changes expressly required by this Agreement and except for any
representation or warranty that expressly relates to a specific prior date;




(b)        The Buyer has performed and complied in all material respects with
all of the covenants and agreements required to be performed by the Buyer under
this Agreement at or prior to the Closing;




(c)        There is no proceeding commenced or threatened against the Buyer
involving this Agreement or the transactions contemplated herein or any
judgment, decree, injunction or order which prohibits the consummation of the
transactions contemplated by this Agreement.




(d)        Buyer has: (i) obtained stockholder approval for the consummation of
the transaction set forth herein; (ii) obtained any and all other requisite
approvals for the consummation of the transaction set forth herein (iii) shall
make all necessary filings with the SEC;




(e)        The Buyer shall have delivered to the Seller the items set forth in
Section 4.03.







SECTION 5




REPRESENTATIONS, WARRANTIES AND COVENANTS OF 4LESS AND THE SELLERS




4LESS and Sellers hereby represent and warrant to the Buyer as follows:




- 5 -

--------------------------------------------------------------------------------




5.01.     4LESS is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation. 4LESS has the power
and the authority and all Licenses and permits required by Governmental or
Regulatory Authorities to own and operate its assets and carry on the Business
as now being conducted.




5.02.     The 4LESS Shares are held and owned by CD and SS respectively as the
beneficial and recorded respective owners with good and marketable title
thereto, and all of the 4LESS Shares are free and clear of all mortgages, liens,
charges, security interests, adverse claims, pledges, encumbrances and demands
whatsoever. Each of 4LESS, CD and SS has the requisite power and authority to
execute and perform this Agreement and all other agreements, documents and
instruments to be entered into in connection with the transactions contemplated
hereby.




5.03.     CD and SS constitute all of the stockholders of 4LESS. The execution,
delivery and performance of this Agreement and all other agreements to be
entered into in connection with the transactions contemplated hereby have been
duly authorized by the board of directors of 4LESS, and do not violate or
conflict with any provisions of the organizational documents of 4LESS or any
agreement, instrument, Law, order or regulation to which 4LESS is a party or by
which is bound. All corporate action required to be taken by 4LESS to authorize
the execution, delivery and performance of this Agreement and all other
agreements to be entered into by 4LESS in connection with the transactions
contemplated hereby has been taken, and such execution, delivery and performance
do not violate or conflict with any provisions of the organizational documents
of 4LESS or any agreement, instrument, Law, order or regulation to which 4LESS
is a party or by which 4LESS is bound. No consent, approval or authorization of,
or filing with or notification to, any lender, security holder, Governmental or
Regulatory Authority or other person or entity is required by 4LESS or in
connection with the execution, delivery and performance by 4LESS of this
Agreement and the consummation of the transactions contemplated hereby.




5.04.     4LESS and each of the Sellers has all requisite corporate power and
authority to execute and deliver this Agreement and all other agreements to be
entered into in connection with the transactions contemplated hereby to which it
is a party, and to perform its obligations hereunder and thereunder.  This
Agreement has been, and upon execution and delivery thereof, each of the other
agreements to be entered into in connection with the transactions contemplated
hereby to which 4LESS is a party will be, duly and validly executed and
delivered by 4LESS and each of the Sellers as applicable, and the valid and
binding obligations of 4LESS and/or each of the Sellers, enforceable against
4LESS and/or such Seller in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally, and except as enforcement of
remedies may be limited by general equitable principles.




5.05.     Neither 4LESS nor the Sellers have any Knowledge of any action, suit,
litigation or proceeding pending or threatened against 4LESS or otherwise, nor
do 4LESS or Sellers know of any basis for any such action, or of any
governmental investigation relating to the business of 4LESS.




5.06.     4LESSS and the Sellers do not have Knowledge of any order, writ,
injunction or decree that has been issued by, or requested of, any court or
Governmental or Regulatory Authority which is against, or binding on 4LESS or
such Seller.




- 6 -

--------------------------------------------------------------------------------




5.07.     4LESS and each of the Sellers has each obtained all required approvals
or authorizations of this Agreement and any other agreements to be entered into
in connection with the transactions contemplated hereby which are required by
applicable Laws or otherwise in order to make this Agreement or any other
agreements entered into in connection with the transactions contemplated hereby
binding upon each of the Sellers.




5.08.     There are no Liens for any federal, state, county or local franchise,
income, excise, property, business, sales, commercial rent, employment or other
Taxes upon 4LESS. 4LESS has timely filed all federal, foreign, state, county and
local franchise, income, excise, property, business, sales, commercial rent and
employment and other Tax Returns which are required to be filed through the
Closing Date, and has paid, or will pay, all Taxes which are due and payable on
or before the Closing Date.




5.09     4LESS, in all material respects, complied and is in compliance with all
applicable Laws, orders and regulations of any Governmental or Regulatory
Authority applicable to it and its operation of the business, assets or property
or its operations including, without limitation, applicable Laws relating to
zoning, building codes, antitrust, occupational safety and health, consumer
product safety, product liability, hiring, wages, hours, employee benefit plans
and programs, collective bargaining and withholding and social security taxes.  




5.10.     The representations and warranties of 4LESS and each of the Sellers
contained in this Agreement will be true and correct on and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date.




5.11.     With respect to the CD Shares being issued to CD, said shares are
being acquired for investment purposes only and not with a view towards resale
or distribution.  CD has had an opportunity to ask questions of Buyer and has
done so. The CD Shares are restricted securities that have not been registered
for re-sale pursuant to the Securities Act. CD understands that the CD Shares
may not be sold, transferred, assigned or hypothecated or otherwise distributed
to its stockholders as a dividend or otherwise, absent the effectiveness of a
registration statement covering the sale of such CD Shares or an exemption from
the registration requirements the Securities Act.




5.12     With respect to the Shares being issued to SS, said shares are being
acquired for investment purposes only and not with a view towards resale or
distribution. SS has had an opportunity to ask questions of Buyer and has done
so. The SS Shares are restricted securities that have not been registered for
re-sale pursuant to the Securities Act. SS understands that the SS Shares may
not be sold, transferred, assigned or hypothecated or otherwise distributed to
its stockholders as a dividend or otherwise, absent the effectiveness of a
registration statement covering the sale of such SS Shares or an exemption from
the registration requirements the Securities Act.




5.13.     Neither  CD or SS has any Liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement or any other agreements to be entered into in
connection with the transactions contemplated hereby.




5.14.     CD and SS together constitute all of beneficial holders of 4LESS
Shares, and 4LESS Shares constitute all of the issued and outstanding shares of
capital stock of 4LESS. There is no restriction affecting the ability of either
CD and/or SS to transfer their respective title and ownership of 4LESS Shares to
the Buyer, and upon delivery of the certificates of the 4LESS Shares to the
Buyer pursuant to the terms of this Agreement and payment of the Purchase Price
at the Closing, Buyer will




- 7 -

--------------------------------------------------------------------------------




acquire record and legal title to such 4LESS Shares, free and clear of all
Liabilities, obligations, Liens, Claims (including Third Party Claims) and
encumbrances.




5.15.     The officers and directors of 4LESS are as follows:




Christopher Davenport                       CEO, President, Sole Director







SECTION 6




REPRESENTATIONS AND WARRANTIES OF BUYER




Except as disclosed by Buyer on Buyer’s reports, statements, schedules,
prospectuses, and other documents filed with the Securities and Exchange
Commission (the “SEC”) in accordance with the Securities and Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”) (collectively, as amended and/or supplemented to date, the
“Securities Filings”), Buyer represents and warrants to each of CD and SS as
follows:




6.01.     Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.




6.02.     Buyer is duly qualified to conduct business under the laws each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified would not have a Material Adverse Effect.




6.03.     Subject to Section 4.04 (f) herein, Buyer has all other requisite
corporate power and authority to execute and deliver this Agreement and all
other agreements to be entered into in connection with the transactions
contemplated hereby to which it is a party, and to perform its obligations
hereunder and thereunder.  The execution and delivery by Buyer of this Agreement
and all other agreements to be entered into in connection with the transactions
contemplated hereby to which it is a party, and the performance by Buyer of its
obligations hereunder and thereunder, shall be duly and validly authorized by
all necessary corporate action on the part of Buyer, including any vote of
stockholders.  This Agreement has been, and upon execution and delivery thereof,
each of the other agreements to be entered into in connection with the
transactions contemplated hereby to which Buyer is a party will be, duly and
validly executed and delivered by Buyer and the valid and binding obligations of
Buyer, enforceable against Buyer in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally, and except as enforcement of
remedies may be limited by general equitable principles.




6.04.     Except as otherwise stated in this Agreement, there is no additional
requirement applicable to Buyer to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental entity as a
condition to the lawful consummation by Buyer of the transactions contemplated
pursuant to this Agreement.  The execution, delivery and performance of this
Agreement by Buyer does not, and the consummation of the transactions
contemplated hereby will not (with or without the giving of notice, the lapse of
time or both), (i) conflict with or result in any breach of any provision of the
Articles of Incorporation or Bylaws of Buyer, or (ii) violate any applicable
Law, rule, regulation, order, writ, judgment, ordinance, injunction or decree of
any governmental entity to which Buyer is a party or is bound.




- 8 -

--------------------------------------------------------------------------------




6.05     As of the date of signing of this Agreement, the authorized capital of
Buyer consists of the following: (i) 4,000,000,000 shares of Common Stock
authorized, of 1,074,802,583 shares are issued and outstanding; (ii) 330,000
shares of Series A Preferred Stock authorized, of which 330,000 are issued and
outstanding;  (iii) 20,000 shares of Series B Preferred Stock authorized, of
which 1,000 are issued and outstanding; (iv) 7,250 shares of Series C Preferred
Stock authorized, of which no shares have been issued; (v) 870 shares  of Series
D Preferred Stock authorized, of which no shares have been issued; and (vi)
19,641,880 Undesignated Preferred Stock of which no shares have been authorized,
designated or issued. All of the outstanding shares of all of MCGI’s capital
stock have been duly authorized, are fully paid and nonassessable and were
issued in compliance with all applicable federal and state securities laws.
 Buyer holds no treasury stock and no shares of common stock in its treasury.
 The rights, privileges and preferences of the common stock, Series A Preferred
Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred
Stock and the Undesignated Preferred Stock are as stated in Buyer’s Articles of
Incorporation and as provided by the general corporation law of the jurisdiction
of the Buyer’s incorporation.




6.06     The officers and Directors of MCGI are as follows:




Timothy Armes              CEO, President, Secretary and sole Director







6.07     The shares of Preferred Stock to be issued to CD and SS in accordance
with Section 3.01 will at the time of issuance be, duly authorized, validly
issued and fully paid and non-assessable in all respects, free from any
pre-emptive or other rights, and the issuance thereof will, at the time of
issuance, not violate any agreement or trigger the anti dilution, right of first
refusal, co-sale or similar provisions of any agreement to which the Buyer is
bound. Upon issuance in accordance with the terms of this Agreement, such shares
will be duly authorized, validly issued, fully paid and non-assessable in all
respects, free from any pre-emptive or other rights (other than as entered into
after the Closing Date), and the issuance thereof will not violate any agreement
or trigger the anti-dilution, right of first refusal, co-sale or similar
provisions of any agreement to which Buyer is bound.




6.08.     All Securities Filings required to be filed by Buyer with the SEC
pursuant to the Exchange Act, along with all exhibits to such annual, quarterly
and other reports as available on the SEC’s EDGAR database website, are true,
correct and complete in all material respects as of the date of filing thereof,
and said reports do not, as of the date of filing thereof, fail disclose or omit
any material fact, agreement or matter relating to the Buyer.




6.09     To the Buyer’s Knowledge there is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to Buyer’s Knowledge,
currently threatened against Buyer or, to the best of Buyer’s Knowledge,
threatened against any officer or director of Buyer, that questions the validity
of this Agreement or the right of Buyer to enter into it, or to consummate the
transactions contemplated hereby, or could have or reasonably be expected to
have, either individually or in the aggregate, a material adverse effect upon
the Business.  Neither Buyer nor, to the best of Buyer’s Knowledge, any of its
officers or directors, is a party or is named as subject to the provisions of
any suit, action order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers or directors, such
as would affect Buyer). There is no action, suit, proceeding or investigation by
Buyer pending or which Buyer intends to initiate.




6.10.     Except as expressly set forth in this Section 6, Buyer makes no other
representation or warranty with respect to the transactions contemplated by this
Agreement or other agreements to be entered into in connection with the
transactions contemplated hereby.




- 9 -

--------------------------------------------------------------------------------




6.11     TA is the lawful holder of the TA Shares and TA has the power and
authority to execute and deliver this Agreement and all other agreements to be
entered into in connection with his obligations hereunder  and to which he is a
party, and to perform his obligations hereunder and thereunder.




SECTION 7




SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION




7.01     Survival of Representations and Warranties.  All of Buyer’s
representations and warranties in this Agreement or in any other agreements to
be entered into in connection with the transactions contemplated hereby to which
it is a party, and all of Seller’ representations and warranties in this
Agreement, in any other agreements to be entered into in connection with the
transactions contemplated hereby, or in any instrument delivered pursuant hereto
or thereto, shall survive the Closing Date and continue until the date which is
12 (twelve) months after the Closing Date; provided, however, that (i) any claim
based on fraud shall survive indefinitely, (ii) any claim for violation of the
representations and warranties with respect to Taxes, employee matters shall
survive until the expiration of the applicable statute of limitations applicable
to any claim or right of action related thereto, (iii) the covenants and
agreements contained in this Agreement and the other agreements to be entered
into in connection with the transactions contemplated hereby and to be performed
at the Closing Date will survive until fully performed in accordance with their
terms, and (iv) any claim for indemnity asserted pursuant to Section 7.02 shall,
if made within the applicable time period set forth above with respect to an
accrued Liability, survive indefinitely.  However, no claim for indemnity may be
asserted under Section 7.02 unless notice of such claim is given to 4LESS or
Buyer, as the case may be, prior to the appropriate period(s) specified in the
preceding sentence.




7.02     Indemnification.




(a)        Each of 4LESS and each of the Sellers agrees, from and after the
Closing Date, for the appropriate period(s) specified in Section 7.01, above, to
indemnify and hold Buyer and its officers, directors, agents or Affiliates and
their respective successors and assigns (the “Buyer Indemnified Parties”),
harmless from and against any Loss incurred by any Buyer Indemnified Party,
directly or indirectly, resulting from (i) noncompliance with any applicable
bulk sales or transfer Law, (ii) any Liability or Contract of, or Claim against
4LESS, whether contingent or absolute, direct or indirect, known or unknown,
matured or unmatured (including but not limited to Liabilities for Taxes), (iii)
any Liability or Claim arising in any way from any service rendered, or action
taken by, or relating to the operations of, 4LESS prior to the Closing Date,
(iv) or  the breach or inaccuracy of or failure to comply with, or the existence
of any facts resulting in the inaccuracy of, any of the warranties,
representations, conditions, covenants or agreements of 4LESS contained in this
Agreement or in any agreement or document delivered pursuant hereto or in
connection herewith, or arising out of the consummation of the transactions
contemplated hereby.




(b)        Buyer agrees from and after the Closing Date, for the appropriate
period(s) specified in Section 7.01, above, to indemnify and hold 4LESS and each
of the Sellers and their respective Affiliates, successors and assigns (the
“Seller Indemnified Parties”) harmless from and against any Loss incurred by any
Seller Indemnified Party directly or indirectly resulting from (i) any Liability
or Claim arising in any way from any service rendered, or action taken by, or
relating to the operations of, Buyer after the Closing Date, (ii) any Liability
or Contract of, or Claim against Buyer, whether contingent or absolute,




- 10 -

--------------------------------------------------------------------------------




direct or indirect, known or unknown, matured or unmatured (including but not
limited to Liabilities for Taxes), (iii) any Liability or Claim arising in any
way from any service rendered, or action taken by, or relating to the operations
of, Buyer prior to the Closing Date; or (iv) or any Claim arising out of Buyer’s
breach, failure to fully repay and satisfy, default in or failure to comply with
the terms of, the Assumed Liabilities or any breach of any warranties,
representations, conditions, covenants or agreements of Buyer contained in this
Agreement to which the Buyer is a party, or in any other agreement, certificate
or document delivered pursuant to or in connection with this Agreement or
arising out of the Closing of the transactions contemplated hereby.




(c)        If any Third Party shall notify any party (the “Indemnified Party”)
with respect to any matter which may give rise to a claim for indemnification
against any other party (the “Indemnifying Party”) under this Section 7, then
the Indemnified Party shall notify each Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
Liability or obligation hereunder unless (and then solely to the extent) the
Indemnifying Party thereby is materially damaged.  In the event any Indemnifying
Party notifies the Indemnified Party within thirty (30) days after the
Indemnified Party has given notice of the matter that the Indemnifying Party is
assuming the defense thereof, (i) the Indemnifying Party will defend the
Indemnified Party against the matter with counsel of its choice (at its
cost)reasonably satisfactory to the Indemnified Party, (ii) the Indemnified
Party may retain separate co-counsel (at its cost), (iii) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the matter without the written consent of the Indemnifying Party (not
to be withheld unreasonably), and (iv) the Indemnifying Party will not consent
to the entry of any judgment with respect to the matter, or enter into any
settlement which does not include a provision whereby the plaintiff or claimant
in the matter releases the Indemnified Party from all Liability with respect
thereto, without the written consent of the Indemnified Party (not to be
withheld unreasonably).  In the event the Indemnifying Party fails to assume the
defense of the matter as provided herein within thirty (30) days after the
Indemnified Party has given notice thereof, the Indemnified Party may defend
against, or enter into any settlement with respect to, the matter in any manner
it reasonably may deem appropriate.




(d)        After the Closing Date, the right of indemnification under this
Section 7 shall be the sole and exclusive remedy available to any Party for any
claim or cause of action arising under this Agreement or other agreements to be
entered into in connection with the transactions contemplated hereby in
connection with any breach of any representation, warranty, covenant or
provision of this Agreement this Agreement, other agreements to be entered into
in connection with the transactions contemplated hereby or otherwise; provided,
however, that this exclusive remedy does not preclude a Party from bringing an
action for specific performance or other equitable remedy to require a party to
perform its obligations under this Agreement.  Each Party expressly waives any
rights it may have to make a claim against the other pursuant to any
constitutional, statutory, or common law authorities.  The provisions of this
Section 7.02(d) shall not apply to claims arising out of or relating to the
fraud, gross negligence or willful misconduct of the Parties.




- 11 -

--------------------------------------------------------------------------------




SECTION 8




PRESERVATION OF BOOKS AND RECORDS




8.01     For a period of 3 (three) years after the Closing date, Buyer shall
preserve the books and records of 4LESS delivered to Buyer; and Seller shall
similarly make available to Buyer any records which Buyer permits 4LESS to
retain; each Party will make such books and records available to the other Party
at all reasonable times and permit the other Party to make extracts from or
copies of all such records.




SECTION 9




CERTAIN OTHER COVENANTS AND AGREEMENTS




9.01.     Further Assurances.  Upon the request of either Party hereto, the
other Party will execute and deliver to the requesting Party, or such Party’s
nominee, all such instruments and documents of further assurance or otherwise,
and will do any and all such acts and things as may reasonably be required to
carry out the obligations of such Party hereunder and to more effectively
consummate the transactions contemplated hereby, including, without limitation,
submitting information required by a Governmental or Regulatory Authority,
obtaining all consents and approvals from Third Parties, under leases,
agreements and other Contracts.




9.02     SEC Reports.  Buyer shall file with the SEC all reports that are
required to be filed pursuant to the Exchange Act with respect to this Agreement
and the transactions contemplated hereby.







SECTION 10




MISCELLANEOUS




10.01.   Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada shall be enforceable exclusively
in the courts thereof.




10.02.   Modification.  This Agreement may be modified or amended, and the
requirements of any provision hereof may be waived, with the mutual consent of
the Parties by written instrument signed by them or their respective successors
or assigns in any manner deemed necessary or appropriate by them.




10.03.   Binding Nature.  This Agreement shall be binding unto the Parties
herein their heirs and permitted assigns.




10.04.   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




10.05.   Notices.  Any notice or other communication hereunder may be sent by
any means (including facsimile or email or other electronic means, provided that
receipt thereof is acknowledged and confirmed by the recipient) and shall be
effective upon receipt; except that, if sent via domestic certified mail or via
international overnight courier such as Federal Express, said notice shall be
conclusively deemed to have been received by a Party hereto and be effective on
the earlier of (a) the actual date of receipt, or, if earlier, (b) the third
business day following the date given to the post office or courier for
delivery. In addition to such notices and communications as shall be addressed
to such Party at the




- 12 -

--------------------------------------------------------------------------------




address set forth at the outset of this Agreement (or such other address as such
Party shall specify to the other Party in writing), mandatory copies, sent in
such manner, shall be delivered to the additional addressees set forth below:




As to 4LESS:

The 4 LESS Corp.

 

 

 

Attn: Christopher Davenport, CEO

 

 

 

 

 

 

As to CD:

Christopher Davenport

 

 

 

 

 

 

As to SS:

Sergio Salzano

 

 

 

 

 

 

As to Buyer:

MedCareers Group Inc.

 

 

 

Attn:  Timothy Armes, CEO

 

 

 

 

 

 

As to TA:

Timothy Armes







10.06.   Entire Agreement.  This Agreement, together with its schedules,
exhibits and the other agreements to be entered into in connection with the
transactions contemplated hereby, constitutes the entire understanding among the
Parties and supersedes all other understandings and agreements, oral or written,
with respect to the subject matter hereof.




10.07.   Headings.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.




10.08.   Equitable Remedies.  In the event that any Party to this Agreement
shall default in the performance of any obligation, covenant or agreement
hereunder, the other Parties to this Agreement shall, in addition to all other
remedies which may be available to it, be entitled to injunctive and equitable
relief, including without limitation specific performance, and shall be entitled
to recover from the defaulting Party or Parties its costs and expenses
(including reasonable attorneys’ fees) incurred by it in securing such
injunctive or equitable relief.




10.09.   Severability.  In the event that any provision of this Agreement shall
be held to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of this Agreement should remain in full force and effect and be
interpreted as if such invalid or unenforceable provision had not been a part
hereof; provided, however, if any particular portion of this Agreement shall be
adjudicated invalid or unenforceable by reason of the length of time or scope of
applicability provided for herein, this




- 13 -

--------------------------------------------------------------------------------




Agreement shall be deemed amended to diminish such time and/or reduce such scope
to the longest enforceable time and the broadest enforceable scope of
applicability.







10.10.   Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the Parties herein and their successors and permitted assigns.










(Signature page follows.)










- 14 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.







THE 4 LESS CORP.

By  /s/ Christopher Davenport

Name:  Christopher Davenport, CEO










CHRISTOPHER DAVENPORT







/s/ Christopher Davenport







SERGIO SALZANO







/s/ Sergio Salzano










MEDCAREERS GROUP INC.







By:  /s/ Timothy Armes

Name:  Timothy Armes, CEO










TIMOTHY ARMES







/s/ Timothy Armes










--------------------------------------------------------------------------------